Shipman, D. J.
This is a bill in equity to restrain the defendant from the infringment of re-issued letters patent of September 24,1872, to Josephine Cary and Clementine Griffiths, assignees of Harry S. Griffiths, for an improved suspension ring for business cards, so that *155they can be easily hung against a wall. The original patent was issued to said H. S. Griffiths, May 5, 1868. The device consists of a ring oí thin sheet metal, having a shank or bottom piece provided with sharp spurs, which are pushed through the card and turned down on the opposite side. These spurs are made like those of the little article in common use as a paper fastener. The novelty of the patented device was anticipated by an umbrella fastener, called upon the trial “Twitchell’s Umbrella Fastener,” which was made by the American King Company, of Waterbury, Connecticut, for some years, beginning in the summer or fall of 1865, and which is still in common use. This fastener is a ring of sheet metal, with spurs, which are pushed through the India-rubber band which serves to keep a folded umbrella in place. The ring attaches the end of the band to a button or hook. The suspension ring is like the umbrella fastener, except that the former has a longer shank than the latter, because it is a matter of convenience that after the spurs have been fastened to the card the whole circumference of the ring should bo unoccupied, so as to permit it to be easily slipped upon a nail. This is an obvious matter of construction, and the necessary change requires only mechanical taste and skill. Substantially the same article is used for two objects, and the new use is quite analogous to the purpose for which the article was previously used. The bill is dismissed.